Case 1:19-cv-10506-AT-SLC Document 79 Filed =
USDC SDNY
DOCUMENT

HARRINGTON 81 Main Str |’ ELECTRONICALLY FILED
DOC #:
Ocko & DATE FILED:

12/7/2020

MONK LLP —————

ATTORNEYS-AT-LAW

   

December 4, 2020
Via ECF
Hon. Analisa Torres
United States District Court-SDNY
500 Pearl Street
New York, NY 10007

Re: Sydney Hyman v. Andrew Fabbri and Jessica Cohen
Case No. 19-civ. 10506 (AT)

Dear Judge Torres:
We represent Plaintiff Sydney Hyman (“Plaintiff’ or “Hyman’”) in this matter.

We are writing to Your Honor to advise that this afternoon Plaintiff submitted a letter
motion (ECF Document 76) to the Honorable Sarah L. Cave requesting an extension of the
due dates for discovery reflected in the July 2, 2020 Second Amended Civil Case
Management and Scheduling Order (ECF Document 74). A copy of such letter motion
setting forth the reasons for such extension request and the Proposed Third Amended Civil
Case Management and Scheduling Order (ECF Document 76-1) are attached hereto.

In light of this request to the Honorable Sarah L. Cave, Plaintiff respectfully requests
an adjournment of the case management conference scheduled for December 15, 2020 at
10:40 a.m., and the December 8, 2020 date for the parties to file their joint status report, as
set forth in Your Honor’s Order July 13, 2020 Order (HCE Document 75).

Thank you in advance for your kind attention to this matter.

GRANTED. The case management conference scheduled for December 15, 2020, is ADJOURNED to April
14, 2021, at 10:40 a.m. By April 7, 2021, the parties shall file their joint status report.

SO ORDERED.

Dated: December 7, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge

 
